Frank Holt, Justice. Appellant was charged with possession of a firearm by a felon, Ark. Stat. Ann. § 41-3103 (Repl. 1977) and being a habitual offender, Ark. Stat. Ann. § 41-1001 (Repl. 1977). Appellant pleaded guilty. However, he chose to leave the punishment to the jury. It assessed his punishment, as a habitual offender, at 7 years imprisonment and a fine of $10,000. Subsequently, upon a revocation hearing, the court revoked the suspension of his sentences in two previous convictions (3 years suspended on each of the 5 year concurrent sentences) and ordered them to run consecutive to the 7 year sentence imposed by the jury. The only issue raised on appeal is that it was impermissible to sentence appellant under the habitual offender act, because the firearm statute, the underlying charge, has its own enhancement provision. Therefore, his sentence should be reduced to the minimum provided by law under the firearm statute. That statute, § 41-3103 (1) (a) (c) (4), provides in pertinent part: No person who has been convicted of a felony . . . shall possess or own any firearm ... A person who violates this section commits a class D felony if he has been convicted of a felony; otherwise, he commits a class A misdemeanor. Appellant asserts that to use his prior convictions for • enhancement .under the firearm statute and to invoke the habitual criminal act to further enhance his punishment constitute a violation of his constitutional right not to be twice placed in jeopardy, and it is contrary to the legislative intent in enacting the habitual offender act, § 41-1001. The state responds that this argument should not be considered, because it is raised for the first time on appeal. Even so, appellant insists that the issue should be addressed by the court, because it goes to the jurisdiction of the trial court and, therefore, no objection is necessary to preserve it for review, citing White v. State, 260 Ark. 361, 538 S.W. 2d 550 (1976), and the change on its face is constitutionally infirm, citing Menna v. New York, 423 U.S. 61 (1975). Further, appellant urges this court to consider the asserted error despite a failure to object, because it is necessary in order to avoid a clear miscarriage of justice, citing Wilson & Dancy v. State. 261 Ark. 820, 552 S.W. 2d 223 (1977); and Smith v. State, 268 Ark. 282, 595 S.W. 2d 671 (1980). Appellant argues that double jeopardy is applicable, citing Harris v. Oklahoma, 433 U.S. 682 (1977), and, further, application here of the habitual offender act is contrary to legislative intent, citing Rust v. State, 263 Ark. 350, 565 S.W. 2d 19 (1978), Simpson v. United States, 435 U.S. 6 (1978); and Heady v. Commonwealth, 597 S.W. 2d 613 (Ky. 1980). Our general rule is well established that we do not consider an alleged rule when it is not presented to the trial court and is raised on appeal. Half acre & Duty v. State, 265 Ark. 378, 578 S.W. 2d 237 (1979); Jeffers v. State, 268 Ark. 329, 595 S.W. 2d 687 (1980); and Smith v. State, 268 Ark. 282, 595 S.W. 2d 671 (1980). Here, the appellant and his counsel informed the court that he wanted to plead guilty and leave his punishment to the jury. The court asked him personally if he was aware that he could receive up to 7 years and a $10,000 fíne, or both, to which appellant responded in the affirmative. Upon the issue being submitted to the jury with his and his counsel’s approval, the jury assessed his punishment to the extent he had been warned. The court so sentenced him. No objection was ever interposed to the charges, to the submission of the issues to the jury, to sentencing, nor by a motion for a new trial. In the circumstances, since the issue is raised for the first time on appeal, we do not consider it. Affirmed. Purtle and Mays, JJ., dissent.